DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Claims 21-25 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/22.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because it does not include proper section headings, as provided in 37 CFR 1.77(b), 

Claim Objections
Claims 1-20, 26, and 27 are objected to because of the following informalities: 
In claim 1, --and-- should be added after “sensed;” in line 3; and --being sensed-- should be added after “entity” in line 7 (see “entity being sensed” in line 13).
In claim 2, it appears that “output signal,” as recited in line 1, should be changed to --measured electrical response-- based in the recitation of “offsetting the measured electrical response” in line 11 of base claim 1.
In claim 3, “for” should be changed to --to-- in line 1, as recited in line 2 of intervening claim 2.
In claim 6, “for” should be changed to --to-- in line 1, as recited in line 2 of intervening claim 2.
In claim 7, it is not clear how there can be a duration of the heating pulse before the heating pulse exists (starts).
In claim 8, --the-- should be added before “information” in line 3; and --being sensed-- should be added after “entity” in line 3.
In claim 9, “for” should be changed to --to-- in line 1, as recited in line 2 of intervening claim 2.
In claim 10, it appears that “output signal,” as recited in line 2, should be changed to --measured electrical response-- based on the recitation of “offsetting the measured electrical response” in line 11 of base claim 1.
In claim 11, --the-- should be added before “information” in line 2; and --being sensed-- should be added after “entity” in line 3.
In claim 12, “a” should be changed to --the-- in line 4.
In claim 13, it is not clear which average temperature recited in lines 2 and 4 of intervening claim 12 is being referred to by “the average temperature” in line 2; “entity,” should be changed to --entity being sensed-- in line 3; “a” should be changed to --the-- in line 4; and it is not clear if the heating pulses, as recited in the last line, are what cause the temperature induced changed, as recited in line 3.
In claim 14, it is not clear which average temperature recited in lines 2 and 4 of intervening claim 12 is being referred to by “the average temperature” in line 3; there is lack of antecedent basis in the claim for “the fluid” in lines 3-6; --the-- should be added before “thermal” in line 5; there is lack of antecedent basis in the claim for “the expected temperature dependence” in lines 5-6; and “obtain” should be changed to --derive-- in line 8.
In claim 17, the term “optionally” in line 3 makes the claim unclear because it is not clear if the limitation following the term is part of the claimed invention.
In claim 18, “to be sensed” should be changed to --being sensed-- in line 2.
In claim 19, “to be sensed” should be changed to --being sensed-- in line 5; and --being sensed-- should be added after “entity” in line 10.
In claim 20, --being sensed-- should be added after “entity” throughout line 2.
In claim 26, --and-- should be added after “sensed;” in line 2; and --being sensed-- should be added after “entity” in line 4 (see “entity being sensed” in line 11).
In claim 27, --to be sensed-- should be changed to --being sensed-- in line 3; and --being sensed-- should be added after “entity” in line 9.
Claims 4, 5, 15, and 16 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13, 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, it is not clear how there can be a duration of the heating pulse before the heating pulse exists (starts).
In claim 13, it is not clear which average temperature recited in lines 2 and 4 of intervening claim 12 is being referred to by “the average temperature” in line 2.
In claim 14, it is not clear which average temperature recited in lines 2 and 4 of intervening claim 12 is being referred to by “the average temperature” in line 3; there is lack of antecedent basis in the claim for “the fluid” in lines 3-6; and there is lack of antecedent basis in the claim for “the expected temperature dependence” in lines 5-6.
In claim 17, the term “optionally” in line 3 renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. 
Claim 18 is rejected for being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-20, 26, and 27 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A sensing apparatus, comprising a measurement system that is configured to generate an output signal by progressively offsetting the measured electrical response such that, in the event of an average temperature of the resistive element changing between different heating pulses due to a drift in the average temperature of a portion of the entity being sensed, a variance over
the plurality of heating pulses of a value of the output signal at a predetermined common
reference point within each heating pulse is reduced (claim 1).
A sensing method, wherein an output signal is generated by progressively offsetting the measured electrical response such that, in the event of an average temperature of the resistive element changing between different heating pulses due to a drift in the average temperature of a portion of the entity being sensed, a variance over the plurality of heating pulses of a value of the
output signal at a predetermined common reference point within each heating pulse is
reduced (claim 26).

Conclusion
The references made of record y the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing a resistance for determining a composition of an entity, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/20/22